716 F. Supp. 428 (1989)
CONAGRA, INC., and Cag Acquisition Corp., Plaintiffs,
v.
TYSON FOODS, INC., and Holly Acquisition Corp., Defendants.
No. CV 89-0-65.
United States District Court, D. Nebraska.
July 25, 1989.

ORDER
RICHARD E. ROBINSON, Senior District Judge.
This matter is before the Court upon the parties' Stipulation for Dismissal. Upon being informed in the premises, the Court finds that the stipulation should be sustained, and the case dismissed.
Accordingly, IT IS ORDERED as follows:
1. This action should be and hereby is dismissed with prejudice, each party to bear its own costs;
2. The memorandum and order entered by the Court, dated February 23, 1989, 708 F. Supp. 257, should be and hereby is vacated in its entirety; and
3. All bonds posted by the parties should be and hereby are exonerated.